J-S16034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

GEORGE POWELL,

                            Appellant                No. 1189 WDA 2016


              Appeal from the Judgment of Sentence July 21, 2016
                in the Court of Common Pleas of Fayette County
               Criminal Division at No.: CP-26-CR-0001236-2015


BEFORE: MOULTON, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MAY 15, 2017

        Appellant, George Powell, appeals from the judgment of sentence

imposed following his jury conviction of distribution of child pornography and

related offenses.      He challenges the validity of the search warrant, and

claims his statements to law enforcement were coerced. He questions the

sufficiency and the weight of the evidence. He argues that his sentence was

unconstitutional.      He denies the evidence was sufficient to support the

determination that he is a sexually violent predator.           He claims the

requirement of lifetime registration is unconstitutional. We affirm, in part on

the basis of the trial court’s opinions.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S16034-17


       In its opinions, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.1 Therefore, we have no reason to

restate them at length here.

       For the convenience of the reader we note briefly that law enforcement

officers assigned to task forces involving violent crimes against children and

Internet crimes against children received cyber tips from the National Center

for Missing and Exploited Children, alerting them to the possibility that

Appellant    was     obtaining,    possessing,   and   re-distributing   contraband

pornographic images.          The investigators obtained a court order which

identified Appellant as the subscriber to the relevant I-P addresses, some

registered in the name of his mother.            After obtaining and executing a

search warrant, the investigators seized electronic devices containing

pornographic images from Appellant’s home.             These images (published to

the jury at trial) included pictures and still screen shots, or “captures” from

videos of naked prepubescent children in provocative poses, or engaging in

sexual acts.


____________________________________________


1
  Appellant’s pro se Motion to Disclose, seeking disclosure of the status and
disposition of his purported motion to disqualify appointed appellate counsel,
is denied as moot. (See Motion to Disclose, 2/09/17). Appellant’s motion to
disqualify counsel was denied, per curiam, on December 21, 2016. (See
Order, 12/21/16); see also Commonwealth v. Jette, 23 A.3d 1032, 1035
(Pa. 2011), and Commonwealth v. Ellis, 626 A.2d 1137, 1139 (Pa. 1993)
(rejecting hybrid representation at trial or on appeal).




                                           -2-
J-S16034-17


      After receiving, reading, and acknowledging receipt of his “Advice of

Rights,” (see Miranda v. Arizona, 384 U.S. 436 (1966)), Appellant

generally acknowledged searching for, obtaining, and resending images and

videos of children in sexually provocative poses or engaging in sex acts, i.e.,

child pornography.

      Appellant raises at least eleven issues, framed as six compounded

questions, for our review:

            1.    Whether the suppression court erred in denying
      [Appellant’s] omnibus pre-trial motion challenging the validity of
      the search warrant and the voluntariness of [Appellant’s]
      statements?

            2. Whether the evidence presented at trial was insufficient
      to establish that [Appellant]: 1) knowingly distributed,
      delivered[,] disseminated, transferred, displayed or exhibited
      photographs depicting a minor child engaged in prohibited sexual
      acts; 2) knowingly possessed, controlled, or intentionally viewed
      photographs depicting a minor child (or children) engaged in
      prohibited sexual acts; and 3) intentionally, knowingly or
      recklessly used a communication facility to commit a crime?

            3. Whether the jury verdict was against the weight of the
      evidence?

            4. Whether the mandatory sentencing scheme set forth in
      42 Pa.C.S.A. § 9718.2 is unconstitutional as its application 1)
      results in cruel and unusual punishment; 2) is contrary to the
      Supreme Court’s holding in Alleyne v. United States, 133 S.
      Ct. 2151; and 3) is prohibited as applied under the ex post facto
      clause of the United States and Pennsylvania Constitutions?

            5. Whether the evidence was sufficient to find [Appellant]
      a sexually violent predator?

           6. Whether requiring [Appellant] to register for life is
      unconstitutional[?]


                                     -3-
J-S16034-17


(Appellant’s Brief, at 7-8).

            Preliminarily, we are reminded of the observation by the
      Honorable Ruggero J. Aldisert, Senior Circuit Judge of the United
      States Court of Appeals for the Third Circuit, that this Court has
      previously cited in Kenis v. Perini Corp., 452 Pa. Super. 634,
      682 A.2d 845 (1996), as well as other cases:

         When I read an appellant’s brief that contains ten or
         twelve points, a presumption arises that there is no merit
         to any of them. I do not say that it is an irrebuttable
         presumption, but it is a presumption that reduces the
         effectiveness of appellate advocacy. Appellate advocacy is
         measured by effectiveness, not loquaciousness.

      Id. at 847 n.3 (citations omitted); see also Commonwealth v.
      Snyder, 870 A.2d 336, 340 (Pa. Super. 2005) (“[T]he
      effectiveness of appellate advocacy may suffer when counsel
      raises numerous issues, to the point where a presumption arises
      that there is no merit to any of them.”) (citations omitted).

J.J. DeLuca Co. Inc. v. Toll Naval Assocs., 56 A.3d 402, 409–10 (Pa.

Super. 2012).

      Moreover, we note that for the most part, Appellant has failed to

develop arguments supported by citation to pertinent authority for his

eleven claims.     See Pa.R.A.P. 2119(a), (b).     Instead, he merely cites

authority for general principles not at issue here, states the case and

presents abbreviated, largely conclusory arguments, without appropriate

citation to the record. See Pa.R.A.P. 2117(c); Pa.R.A.P. 2119(c), (d), (e).

      In particular, Appellant claims that the search warrant issued on

August 4, 2015 was defective. (See Appellant’s Brief, at 11-12). Contrary

to Appellant’s express assertion, the search warrant was supported by a

lengthy, specific, detailed affidavit of probable cause, identifying and

                                    -4-
J-S16034-17


describing at least sixteen image or video files depicting children from the

age of eight to sixteen engaged in provocative poses or actual sex acts.

(See Affidavit of Probable Cause, 8/04/15). The suppression court properly

denied Appellant’s Omnibus pre-trial motion, after a hearing.                There was

clearly probable cause for the search warrant. Appellant’s claim is frivolous.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the trial court we conclude

that there is no merit to any of the issues Appellant has raised on appeal.

      The trial court opinions properly dispose of the questions presented.

(See Opinion and Order, 1/04/16, at 2-5; see also Trial Court Opinion,

11/09/16, at 2-12) (finding: (1) search warrant was valid, reasonable, and

supported by probable cause; Appellant’s statements were voluntary and

intelligently made; (2) evidence presented was sufficient to establish that

Appellant (a) knowingly distributed, delivered, disseminated, transferred,

displayed or exhibited photographs depicting a minor child engaged in

prohibited sexual acts; (b) knowingly possessed, controlled, or intentionally

viewed photographs depicting a minor child or children engaged in prohibited

sexual   acts;   and     (c)   intentionally,     knowingly   or   recklessly   used   a

communication facility (laptop, cell phone, external hard drive) to commit a

crime; (3) trial court properly denied Appellant’s challenge to weight of the

evidence, which lacked merit; (4) Appellant failed to overcome presumption

of   constitutionality    or    otherwise       establish   that   his   sentence   was


                                          -5-
J-S16034-17


unconstitutional; specifically, Appellant failed to establish that (a) his

judgment of sentence constituted cruel and unusual punishment, (b) fact of

prior conviction was not an express exception to holding in Alleyne, and (c)

recognition of prior conviction for rape did not constitute ex post facto

violation; (5) Commonwealth provided sufficient evidence to classify

Appellant as sexually violent predator; and (6) Appellant failed to establish

that requirement of lifetime registration was unconstitutional2).

       Accordingly, we affirm on the basis of the trial court’s opinions.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/2017




____________________________________________


2
  Citing Commonwealth v. McDonough, 96 A.3d 1067, 1071 (Pa. Super.
2014), appeal denied, 108 A.3d 34 (Pa. 2015) (holding Commonwealth’s
Sexual Offender Registration and Notification Act (SORNA) registration
provisions constitutional as applied).



                                           -6-
                                                                   Circulated 04120/2017 05:34 PM
                                                                                              cJ'"
                                   S\l, O'"!, 4' \'

             IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY,
                               PENNSYLVANIA

 COMMONWEALTH OF PENNSYLVANIA, : CRIMINAL ACTION
        v.

 GEORGE ARTHUR POlVELL,                       : NO. 1286 OF 2015

               Defendant.

-------------                                 : JUDGE JOSEPH M. GEORGE, JR.
AT1'0RNEYS AND LA\I\T FIRMS
Jessel A. Costa III, Esquire, Deputy Attorney General, For the Commonwealth

Mary Campbell Spegar, Esquire, Assistant Public Defender, For the Defendant


                            OPINION Al'\JD OR.:OER
GEORGE, J.                                                         January 4, 2016

       This matter comes before the Court on an Omnibus Pre-Trial Motion filed on

September 21, 2015 in the form of Motion lo Suppress Evidence, Motion to Suppress

Statements, and Motion to Dismiss for Lack of Probable Cause. The defendant is

charged with one (l) oount of Dissemination of Child Pornography,' sixteen {16)

oounts of Child Pornography' and one (1) count of a Criminal Use of a

Communication l'i'acility.3 A hearing wea held on December 22, 2015. Upon and

after hearing and review of the reoord, the Court will DENY the motion in its

entirety.

• 18 Pa. C.S. § 6312(c).

' 18 Pa. C.S. § 6312(d).

' 18 Pa. C.S. § 7512(a).
                                        1
                                                                       '..,,,,,;;·




   I.        MOTION TO SUPPRESS EVIDENCE

        The     defendant     raised    in   his       Omnibus    Pre-Trial          Motion    that     the

Commonwealth unconstitutionally searched his computer and personal belongings

based on a lack of probable cause.            (Paragraphs 8-12, OPT Motion).                   Both the

Fourth Amendment of the United States Constitution and Article 1 Section 8 of the

Pennsylvania Constitution require search warrants to be supported by probable

cause. Commonwealth v. Jones, 605 Pa. 188, 199, 988 A.2d 649, 655 (2010). The

Court must look at the totality of the circumstances to determine whether probable

cause existed for the issuance of a search warrant.              Commonwealth. v. Huntington,
                                         I
924 A.2d 1252, 1255 (Pa. Super. 2007). Under this standard, there must be a fair

probability based on the facts stated in the affidavit of probable cause that evidence

of a crime will be found in a particular place. Commonwealth. v. Murphy, 916 A.2d
679, 682 (Pa. Super. 2007). Finally, probable cause is based on a finding of the

probability, not a prima facie showing of criminal activity, and the magistrate, who

may not consider evidence outside the four corners of the affidavit, is to be accorded

deference in a finding of probable cause. Commonwealth v. Ryerson, 817 A.2d 510,

513-14 (Pa. Super. 2003).

        In    the   instant   case,    the   Commonwealth          entered           into   evidence     as

Commonwealth Exhibits 8, 9, and 11, the applications for search warrant.                              Thus,

after reviewing the search warrants and applying the "four corners" test, this Court

finds that the search was reasonable and justified by probable cause.




                                                   2
   II.      MOTION TO SUPPRESS STATEMENTS

         Defendant next contends the statements made to Agent Fascetti were not

voluntarily and intelligently made and in violation of his constitutional rights.

               When deciding a motion to suppress a confession, the
               touchstone inquiry is whether the confession was
               voluntary. Voluntariness is determined from the totality
               of the circumstances surrounding the confession. The
               question of voluntariness is not whether the defendant
               would have confessed without interrogation, but whether
               the interrogation was so manipulative or coercive that it
               deprived the defendant of his ability to make a free and
               unconstrained decision to confess. The Commonwealth
               has the burden of proving by a preponderance of the
               evidence that the defendant confessed voluntarily.

Commonwealth v. Nester, 551 Pa. 157, 709 A.2d 879, 882 (1998) (citation omitted).

         This Court finds that, based on Agent Fascetti's testimony, the defendant's

statements were voluntarily and intelligently made.         After the defendant was

placed under arrest, Agent Fascetti informed him of his Miranda rights, via the

Advice of Rights form, introduced into evidence as Commonwealth Exhibit 12.

Subsequently, the defendant waived his rights and initialed the form, indicating he

wanted to make a statement.      Agent Fascetti testified that the defendant was of

sound mind and did not appear to be under the influence of alcohol or drugs when

he waived his rights and made his statement. Additionally, Agent Fascetti testified

that the defendant's answers were consistent with the questions asked, providing a

reasonable inference the defendant was aware of the situation.




                                          3
                                                              ''wzji'




          Therefore, we find the uncontested testimony of Agent Lorraine Fascetti to be

credible and conclude that the statements made by the defendant to Agent Fascetti

were knowingly and intelligently made and made of the defendant's own free will.

   III.      MOTION TO DISMISS FOR LACK OF PROBABLE CAUSE

          The defendant   contends the Commonwealth has a lack of evidence in

establishing that the defendant engaged in any criminal activity.          In an Omnibus

Pre-Trial Motion for Petition for Habeas Corpus relief, the Court must determine

whether the Commonwealth established a prima facie case for the charged offenses.

Commonwealth.       v. Packard, 767 A.2d 1068, 1070 (Pa. Super. 2001). "When deciding

whether a prima facie case was established, [the Court] must view the evidence in

the light most favorable to the Commonwealth, and ...           consider all reasonable

inferences based      on that    evidence which could support           a guilty verdict."

Commonwealth. v. James, 863 A.2d 1179, 1182 (Pa. Super. 2004) (citation omitted).

Unlike the beyond a reasonable doubt standard, a prim a f acie case is merely a

degree of evidence "that if presented at the trial in court, and accepted as true, the

judge would be warranted in allowing the case to go to the jury." Commonwealth.         v.

Wojdah, 502 Pa. 359, 368, 466 A.2d 991, 996 (1983) (emphasis original); see James,
863 A.2d at 1182.

      Upon consideration of Agent Fascetti's uncontradicted testimony and the

exhibits entered into evidence, the Court finds the Commonwealth has established a

prime facie case against the defendant. The Commonwealth's evidence included:




                                            4
(1) Three cyber tips from social networking sites Pinterest and Tumblr of a

   member who uploaded images of child pornography;

(2) The member name on the account was George Powell;

(3) The IP address used to post these images came from the location where

   the defendant resides;

(4) The defendant's statement that he commonly shared pornographic images

   on Pinterest and Tumblr;

(5) The defendant's statement that he thought the persons displayed in the

   pornographic images were older than eighteen;

(6) Agent Fascetti's credible testimony of the investigatory steps taken in the

   case;

(7) Agent Fascetti's lay opinion that the persons in the images were less than

   eighteen-years-old; and

(8) The observations by the Court of several images which, in the Court's

   opinion, were of children under the age of eighteen.


Wherefore we will enter the following Order:




                                   5
                       IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY,
                                         PENNSYLVANIA

     COMMONWEALTH OF PENNSYLVANIA,                          : CRIMINAL ACTION

                      v.                                    : NO. 1236 OF 2015

     GEORGE ARTHUR POWELL,

                                  Defendant.                : JUDGE JOSEPH M. GEORGE, JR.


                                                   ORDER
                      AND NOW, this 4th day of January, 2016, upon consideration of the

     defendant's Omnibus Pre-Trial Motion in the form of Motion to Suppress Evidence,

     Motion to Suppress Statements, and Motion to Dismiss for Lack of Probable Cause

     and after hearing thereon, it is hereby ORDERED and DECREED that the Motion

     is DENIED, in its entirety.


                      The Attorney General is DIRECTED to list this matter for trial.




                                                                                        W.o.RD·---
                                                                                        SL·:E.~.-~~
                                                                                        CA               __._L
                 tr»                                                                    P:1T:            _
                 ..
                 C)                                                                     cc                       _
              ("')
:·                                                                                      E:{G,.!tfr,t__
             .
             I-':_.

              ...
           ..,.,                                       6
              I
         ..
         , . ..
        ... .,
       -'·
                                                                                 Circulated 04/20/2017 05,34 P~



                                       ~-, vo 34 ·    r,
      IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY, PENNSYLVANIA

                                     CRIMINAL DIVISION




COMMONWEALTH OF PENNSYLVANIA

                       vs.

GEORGE ARTHUR POWELL,                                         No. 1236 of 2015

                             Appellant.




                                          _ OPINION.... . . .. . . . - .. .. . .. ... . . - - - -·

Linda R. Cordaro, J.


                Following a trial by jury, George Arthur Powell (Appellant) was found guilty of

Distribution of Child Pornography, Sexual Abuse of Children (Possession of Child

Pornography), and Criminal Use of a Communication Facility. On July 21, 2016, Appellant

was sentenced to a term of imprisonment of not less than twenty-five years nor more than

fifty years. On July 29, 2016, Appellant filed a timely post-sentence motion, which was

denied by this Court, and Appellant filed a direct appeal to the Superior Court of

Pennsylvania.

                The complaints contained in Appellant's "Concise Issues" are as
follows:

              1. Whether the Suppression Court erred in denying Defendant's Omnibus
Pre-Trial Motion challenging the validity of the search warrant and the voluntariness of
Defendant's statements.



                                            Page 1 of 12
              2. Whether the evidence presented at trial was insufficient to establish
that the Defendant: (1) knowingly distributed, delivered disseminated, transferred,
displayed or exhibited photographs depicting a minor child engaged in prohibited sexual
acts; (2) knowingly possessed, controlled or intentionally viewed photographs depicting a
minor child (or children) engaged in prohibited sexual acts; and (3) intentionally,
knowingly or recklessly used a communication facility to commit a crime.

              3. Whether the jury verdict was against the weight of the evidence.

              4. Whether the mandatory sentencing scheme of 42 Pa. C.S.A. § 9718.2 is
unconstitutional as its application (1) results in cruel and unusual punishment; (2) is
contrary to the Supreme Court's holding in Alleyne v. United States, 133 S. Ct. 2151; and (3)
is prohibited as applied under the Ex Post Facto Clause of the United States and
Pennsylvania Constitutions.

              5. Whether the evidence was sufficient to find the Defendant a sexually
violent predator.

              6. Whether requiring the Defendant to register for life is unconstitutional.


              The Court will address each issue numerically:

              1.   Error by the Suppression Court

              After an Omnibus Pre-Trial Motion was filed on behalf of Appellant, a

hearing was held on December 22, 2015, before the Honorable Judge Joseph George. This

Court incorporates herein the Opinion authored by Judge George dated January 4, 2016.


             2.    Sufficiency of the Evidence

             Appellant next contends that the Commonwealth did not provide

sufficient evidence to support his conviction for Distribution of Child Pornography, Sexual

Abuse of Children (Possession of Child Pornography), and Criminal Use of Communication ·

Facility.

             The standard of review for a challenge to the sufficiency of the

evidence is to determine:




                                          Page 2 of 12
                     whether, when viewed in the light most favorable to the verdict
                     winner, the evidence at trial and all reasonable inferences
                     therefrom is sufficient for the trier of fact to find that each
                     element of the crimes charged is established beyond a reasonable
                     doubt. Any doubt raised as to the accused's guilt is to be resolved
                     by the fact-finder. [In this context, appellate courts] do not assess
                     credibility nor assign weight to any of the testimony of record.
                     Therefore, [the verdict will not be disturbed] unless the evidence
                     is so weak and inconclusive that as a matter oflaw no probability
                     of fact may be drawn from the combined circumstances.

                     Commonwealth v. Vogelsang, 90 A.3d 717, 719 (Pa.Super. 2014).

                     Appellant first contends that the Commonwealth did not provide sufficient

    evidence to support Appellant's Distribution of Child Pornography conviction. The statute

    at issue sets forth, "Any person who knowingly distributes, disseminates, transfers, displays

    or exhibits to others, any photograph, film, videotape, computer depiction or other material

    depicting a child under the age of 18 years engaging in a prohibited sexual act or in the

    simulation of such act commits an offense. 18 Pa. C.S.A. § 6312(c).

                    The Commonwealth presented testimony through Detective Havelka, a

    member of the Allegheny County District Attorney's Office Internet Crimes Against ·

    Children Task Force, that she received three "cyber tips" from the National Center for

    Missing and Exploited Children.1 (T.T. vol. 1, pp. 32 - 36). The cyber tips were in relation

to three photos shared online through Tumblr and Pinterest, which appear to depict minors

in sexually explicit poses. Through a court order, Detective Havelka obtained the Internet

Protocol ("IP") addresses for the computer from where the shared photos originated, and

she received information that the IP addresses were assigned to Regina Powell at 95 West

Church Street, Fairchance, Pennsylvania 15436. ((T.T. vol. 1, pp. 36 - 38). Because the




I
    Two cyber tips were generated by Twnblr and one cyber tip was generated by Pinterest. (T.T. vol. 1, pp. 32 - 36).


                                                       Page 3 of 12
    address was out of her jurisdiction, she forwarded the investigation to the Attorney

    General's office of Pennsylvania.

                  Detective Fascetti, from the Child Predator Section of the Pennsylvania

    Office of the Attorney General, testified that after receiving Detective Havelka' s referral, she

    requested Tumblr to freeze any accounts containing the email addresses of

    gap_sr@yahoo.com and gapfarmer.tumblr.com. (T.T. vol. 1, pp. 49).2 Through search

    warrants, Detective Fascetti corroborated that the Tumblr and Pinterest accounts from

    where the photos were shared belonged to Appellant, and these accounts were opened using

    the gap_sr@yahoo.com email address. (T.T. vol. 1, pp. 50 - 53). She also corroborated that

    the IP address of the computer from where the photos originated was assigned to 95 West

    Church Street, Fairchance, Pennsylvania, the Appellant's home, and she obtained a search

    warrant for his home. (T.T. vol. 1, pp. 63).

                  Three electronic devices were recovered during the search: (1) an ASUS

laptop, (2) an LG cellular phone, and (3) an external hard drive. (T.T. vol. 1, pp. 62, 63).

Forensic Investigators found child pornography on all three devices (T.T. vol. 1, pp. 66 -

82), including the photo that was shared on Tumblr and Pinterest. During questioning,

Appellant admitted to the ownership of the gap_sr@yahoo.com email address (T.T. vol. 1,

pp. 91) as well as all three electronic devices (T.T. vol. 1, pp. 102). Appellant further

admitted that he visited Tumblr and Pinterest (T.T. vol. 1, pp. 93), and he shared and/or

"pinned" one of the photos (T.T. vol. 1, pp. 111). Considering the testimony offered by the

Commonwealth, this Court finds that the evidence was more than sufficient for the jury to

convict Appellant for Distribution of Child Pornography.


2
 Detective Fascetti testified that the "gap" on the email addresses corresponds to Appellant's name George Arthur
Powell. (T.T. vol. 1, pp. 50).


                                                    Page 4 of 12
              Appellant next contends that the Commonwealth did not provide

sufficient evidence to support the Sexual Abuse of Children (Possession of Child

Pornography) conviction. The relevant statute reads that:

              Any person who intentionally views or knowingly possesses or
              controls any photograph, film, videotape, computer depiction or
              other material depicting a child under the age of 18 years engaging
              in a prohibited sexual act or in the simulation of such act commits
              an offense.

              18 Pa. C.S.A. § 6312(d).


              In addition to the previous admissions by Appellant, Detective Fascetti

testified that Appellant also admitted that he conducted searches of the following terms:

"Lolita"; "r@ygold"; "9-Y-O";and "13-Y-O"(T.T. vol. 1, pp. 94 - 95). These are terms

commonly associated with child pornography. Specifically,the "9-Y-O"denotes 9 year old,

and "13-Y-O"denotes 13 year old. (T.T. vol. 1, pp. 94). Appellant stated that he probably

would have viewed children as young as four years old, but he preferred girls between the

ages of 14 to 16. Additionally, Aprill Campbell, a Forensic Investigator with the Attorney

General's Office,testified that the Appellant had an elaborate scheme in which he

downloaded "mpeg" videos from his computer and converted them to "MP4" videos so he

could watch them on his cell phone. (T.T. vol. 1, pp. 33). Considering the Commonwealth's

evidence, this Court finds that the evidence was more than sufficient to convict the

Appellant of the crime of Sexual Abuse of Children.

             Appellant also argues that the Commonwealth did not provide sufficient

evidence to support the conviction for Criminal Use of Communication Facility. The statute

provides that "a person commits a felony of the third degree if that person uses a




                                         Page 5 of 12
 communication facility to commit any crime which constitutes a felony under this title." 18

Pa. C.SA.   §   7512(a).

                 The courts have held that using one's electronic device in their place of

 dwelling to view child pornography violates 18 Pa.C.S.A.§7512(a). See generally Com v.

 Colon, 2016 Pa. Super. 50, 136 A.3d 521, 527 (2016) (Superior Court upheld conviction for

 §7512(a)when defendant used his laptop computer, in his apartment, to participate in child

pornography activity).

                 The jury had the opportunity to view the images through the exhibits that

were introduced and admitted by the Commonwealth. The jury properly found there was

sufficient evidence to convict Appellant of Section §7512(a)based on the exhibits viewed by

the jury and the testimony that the defendant was using his home computer to view and

share child pornography.

                3. Weight of the Evidence

                Appellant next argues that the verdict was against the weight of the

evidence. The jury, as the fact finder, exclusivelyweighs the evidence, assesses the

credibility of witnesses, and may choose to believe all, part, or none of the evidence.

Commonwealth vs. DeJesus, 580 Pa. 303, 860 A.2d 102 (2004). "A new trial is warranted

only when the jury's verdict is so contrary to the evidence that it shocks one's sense of

justice and the award of a new trial is imperative so that right may be given another

opportunity to prevail. Commonwealth v. Morales, 625 Pa. 146, 164, 91 A.3d 81, 91 (2014).

                Here, the record shows Appellant opened the Tumblr and Pinterest

accounts using one of his three electronic devices, and he downloaded and shared child

pornography from internet sites. He also downloaded videos and converted them to a

format which he could watch on his cell phone. Appellant clearly had access and control


                                            Page 6 of 12
 over the three electronic devices and the child pornography files contained on the devices. A

forensic examination of the laptop revealed an extensive history of child pornography

related searches, image viewing, and video downloading. When viewing the evidence in its

totality, the guilty verdict does not shock the sense of justice, and the Court should not

substitute the fact finder's judgment. For the foregoing reasons, Appellant's argument that

the verdict is against the weight of the evidence is without merit.


               4. Unconsti.tuti.onalityo[Sentencing Scheme

               Appellant next contends that the mandatory sentence imposed under 42 Pa.

C.S.A.§ 9718.2(a)(1)is unconstitutional. 42 Pa.C.S.A.§ 9718.2 provides for the following

sentences for sexual offenders:

               (a) Mandatory sentence.--(1) Any person who is convicted in any court of
       this Commonwealth of an offense set forth in section 9799.14 (relating to sexual
       offenses and tier system) shall, if at the time of the commission of the current
       offense the person had previously been convicted of an offense set forth in section
       9799.14 or an equivalent crime under the laws of this Commonwealth in effect at
       the time of the commission of that offense or an equivalent crime in another
       jurisdiction, be sentenced to a minimum sentence of at least 25 years of total
       confinement, notwithstanding any other provision of this title or other statute to
       the contrary. Upon such conviction, the court shall give the person oral and
       written notice of the penalties under paragraph (2) for a third conviction. Failure
       to provide such notice shall not render the offender ineligible to be sentenced
       under paragraph (2).


              The Pennsylvania Supreme Court has consistently held that enactments of the

General Assembly enjoy a strong presumption of constitutionality, Commonwealth v.

Barud, 545 Pa. 297, 304, 681 A.2d 162, 165 (1996), and all doubts are to be resolved in favor

of sustaining the constitutionality of the legislation. Commonwealth v. Blystone, 519 Pa.
450, 463, 549 A.2d 81, 87 (1988), affirmed, 494 U.S. 299, no S.Ct. 1078, 108 L. Ed. 2d 255

(1990). The right of the judiciary to declare a statute void is one which is so grave that it is



                                           Page 7 of 12
 never to be exercised except in very clear cases." Erie & North-East Railroad Co. v. Casey,

 26 Pa. 287, 300 (1856). In order for an act to be declared unconstitutional, the challenging

 party must prove the act "clearly, palpably and plainly" violates the constitution. Barud,
545 Pa. at 304, 681 A.2d at 165.

               In Commonwealth vs. Baker, 621 Pa. 401, 78 A.3d 1044 (2013), the

Pennsylvania Supreme Court held, as a matter of first impression, that the mandatory

minimum sentence of 25 years for possession of child pornography as a second offender did

not violate the prohibition against cruel and unusual punishment. The Defendant in Baker,

like the Defendant in the instant case, was sentenced under a recidivist sentencing scheme.

              The Eighth Amendment to the United States Constitution forbids only

extreme sentences which are grossly disproportionate to the crime. Baker, citing

Commonwealth v. Hall, 549 Pa. 269, 701 A.2d 190, 209 (1997)(quoting Harmelin v.

Michigan, 501 U.S. 957, 1001, 111 S. Ct. 2680, 115 L.Ed zd 836 (1991).

              The fact that the Appellant was sentenced in March 1999 to 5 to 10 years for

rape, a felony of the first degree, invokes the mandate of 42 Pa.C.S.A. §9718.2(a)(1). The

nature of Appellant's prior offense goes to the gravity of his instant offense. Additionally,

like the Defendant in Baker, "[appellant's] crime is more accurately understood as

secondary or indirect participation in the sexual abuse and exploitation of innocent

children for personal gratification. That is a very serious and grave offense." Baker at 1052.

Here, there is no indication that the sentence in question is grossly disproportionate to the

crime; thus, Appellant cannot sustain its burden that the act clearly, palpably and plainly

violated the constitution.

              We next consider Appellant's Ex Post Facto claims. "A state law violates




                                         Page 8 of 12
 the ex post facto clause if it was adopted after the complaining party committed the

 criminal acts and inflicts a greater punishment than the law annexed to the crime, when

 committed." Commonwealth v. Vaughn, 770 A.2d 287, 289 n. 2 (Pa.2001). "[I]f a

 defendant completes a crime before an increased penalty take~ effect, it would violate his

right not to be subject to ex post facto legislation to impose the increased penalty upon

him." United States v. Julian, 427 F.3d 471, 482 (CA7 2005).

              In the present case, the crimes for which the Appellant was convicted took

place between January 2015 and March 2015. (T.T. vol. 1., pp. 92). 42 Pa. C.S.A. §

9718.2(a)(1) was enacted in November 2006, long before the criminal conduct occurred.

Because Appellant committed the criminal acts long after the law had been enacted,

Appellant's claim of an ex post facto violation is without merit.

              In addition, Appellant argues that the mandatory sentence scheme set

forth in 42 Pa.C.S.A.§9718.2 is contrary to the Supreme Court's holding in Alleyne v.

United States, 133 S. Ct. 2151. In Alleyne, "the United States Supreme Court held that any

facts leading to an increase in a mandatory minimum sentence are elements of the crime

and must be presented to a jury and proven beyond a reasonable doubt." Commonwealth v.

Valentine, 101 A.3d 801, 809 (Pa.Super.2014). However, this Court has explained that

"[p]rior convictions are the remaining exception toApprendi v. New Jersey, 530 U.S. 466,

120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), and Alleyne v. United States. --- U.S.----,         133
S. Ct. 2151, 186 L. Ed. 2d 314 (2013), insofar as a fact-finder is not required to determine

disputed convictions beyond a reasonable doubt to comport with the Sixth Amendment jury

trial right. Commonwealth v. Hale, 85 A.3d 570, 585 n.13 (Pa.Super.2014).

             The Pennsylvania Superior Court addressed the constitutionality of§




                                         Page 9 of 12
 9718.2(a)(1) in Commonwealth v. Bowers, infra. In that case, the Superior Court issued a

 non-precedential decision holding that because the "mandatory minimum sentence

 contained in subsection 9718.2(a)(1) is predicated upon prior convictions, Alleyne does not

render it unconstitutional." Com. v. Bowers, No. 896 WDA 2015, 2015 WL 7354587, at 2

 (Pa. Super. Ct. Noy. 19, 2015). Although the Bowers decision is non-precedential, it served

as a guide for the sentencing court.


              5. Evidence ofAppellant's Classification as a Sexually Violent Predator.

              Pursuant to 42 Pa. CSA 9799.24(b), Appellant was assessed by Corrine

Schueneman from the Pennsylvania Sexual Offender's Assessment Board. Prior to

sentencing, this Court heard testimony from Ms. Schueneman, who opined that Appellant

meets the classification of a sexually violent predator. Ms. Scheuneman testified that

Appellant meets the criteria for a paraphilic disorder; and this sexual deviant disorder was

the driving force behind his offending behavior. (Class. Hear. T., p. 17). She added that

paraphilic disorders are lifelong conditions that override a person's emotional volitional

control, and this predisposes an individual to a greater likelihood to reoffend and to

predatory sexual behavior. (Class. Hear. T., p. 18).

              The Commonwealth provided sufficient evidence to classify Appellant as a

sexually violent predator.

              6. Constitutionality oflifetime registration requirement

              The final issue raised by Appellant is the argument that his lifetime

registration requirement under the Sexual Offender Registration and Notification Act is

unconstitutional.

             Appellant was classified as a "Tier III" offender and ordered to register


                                        Page 10 of 12
  with the Pennsylvania State Police as a sexual offender for his lifetime.

                 On December 20, 2011, the legislature replaced Megan's Law with SORNA,

  effective December 20, 2012, to strengthen registration requirements for sex offenders and

  to bring Pennsylvania into compliance with the Adam Walsh Child Protection and Safety

  Act, 42 U.S.C.A § 16901, er seq. Com u. Sampo/ski, 89 A.3d 1287, 1288 (Pa. Super. 2014).

  Under 42. Pa.C.S.A. §9799.14, the statute establishes a three-tiered system of specifically

  enumerated offenses requiring registration for sexual offenders for differing lengths of

  time. Pursuant to section 9799.15(a)(1), a person convicted of a Tier I offense must register

 for 15 years, a Tier Il offender must register for 25 years, while a Tier Ill offender, like

 Appellant, must register for the remainder of his or her life. 42 Pa. C.S. § 9799.15

 (a)(1),(a)(2), (a)(3).

                In regards to registration requirements, the Pennsylvania Supreme Court,

 under prior Megan's Law, held that a mandatory registration requirement for a convicted

 sexual offender is not penal in nature. Com. v. Williams, 574 Pa. 487, 832 A.2d 962 (Pa.

 2003).

               Further, the Appellate Court bas addressed tbe constitutionality of the

Adam Walsh Act. Specifically, the Superior Court in Com. v. McDonough, 93 A.3d 1067 (Pa.

Super. 2014), recently affirmed a sentence of two years' incarceration and a fifteen year

registration requirement imposed on the Defendant. In McDonough, the Superior Court

recognized the similarity between Megan's Law and SO RNA and the Adam Walsh Act,

determining that although the Adam Walsh Act is a successor to Megan's Law, the

registration provisions contained therein are nearly identical in nature. The same principles

behind the registration requirements for sexual offenders under Megan's Law apply to




                                         Page 11 of 12
                    those subject to SORNA in that the Adam Walsh statute was passed as a remedial

                    legislation used to effectuate the non-punitive goal of public safety.e Id. at 1071.

                                  With this law to guide us, we find no constitutional bar to a lifetime

                    registration for a convicted sexual offender.




                                                                      CONCLUSION

                                  Based on a review of the evidence presented and the relevant statutory

                authority, and for the reasons set forth herein, the judgment of sentence in this matter

                should be affirmed.

                                                                   BY THE COURT:




Cl.1 ·
1-.,:11,                                                     ~~
Ll,J                                                               LINDA R. CORDARO, JUDGE
 _...,1·   a-
 1, 'II         .
  ~-
                                                                                                                \ \-10-llt> IO:31
                                                                                                                DIST/DATE

                                                                                                                DEF      _
            Dated: November 9th, 2016                                                                           DA A6i-R
                                                                                                                PO_ _,__ __
                                                                                                                PD    I
                                                                                                                WARD        _
                                                                                                                SHER        _
                                                                                                                CA.               _
                                                                                                                ATTY          _
                                                                                                                cc                _
                                                                                                                  t...e9p. 1 jDu.rnal-   R.


           3
             See 42 Pa. C.S. § 9791 (a) (legislation findings and declaration of policy behind registration of sexual offenders). See
           also 42 Pa. C.S. § 9799.10 (purpose ofregistration of sexual offenders under SORNA); see also HR. 75, 1951h Gen.
           Assem. Reg. Sess. (Pa.2012).


                                                                  Page 12 of 12